 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 84 
In the House of Representatives, U. S.,

January 26, 2009
 
RESOLUTION 
Honoring the heroic actions of the pilot, crew, and rescuers of US Airways Flight 1549.  
 
 
Whereas US Airways Flight 1549 took off from LaGuardia Airport in Queens, New York, on January 15, 2009, bound for Charlotte, North Carolina, and lost engine power shortly after takeoff; 
Whereas Captain Chesley B. Sullenberger III and First Officer Jeffrey B. Skiles recognized the need to land the plane quickly and sought out the Hudson River as the best option to avoid populated areas; 
Whereas Sullenberger and Skiles displayed quick thinking and skillful control of the aircraft, setting the plane down in a controlled landing in the water; 
Whereas flight attendants Sheila Dail, Doreen Welsh, and Donna Dent of Flight 1549 reacted swiftly to prepare passengers for impact in a minimal amount of time; 
Whereas local ferry boats, official police boats, and U.S. Coast Guard crafts were able to reach the airliner quickly and rescue the passengers and crew from the near-freezing water; 
Whereas Dail, Welsh, and Dent evacuated all 150 passengers onto the awaiting U.S. Coast Guard, ferry boats, and official police boats within minutes; 
Whereas even as the plane began sinking in the Hudson River, Sullenberger remained in the plane surveying the aisle twice to make sure all passengers had gotten out safely before he exited the aircraft; and 
Whereas due to the heroic efforts of the flight crew of Flight 1549, and the rescue boats, all 155 passengers and crew survived, without serious injury: Now, therefore, be it 
 
That the House of Representatives— 
(1)applauds the skill, quick thinking, and bravery of Captain Chesley B. Sullenberger III and First Officer Jeffrey B. Skiles; 
(2)commends the quick response by the flight attendants Doreen Welsh, Donna Dent, and Sheila Dail of Flight 1549 to prepare passengers for impact and rapid evacuation; and  
(3)praises the quick response from the boats, first responders, and private citizens that arrived at the scene to aid and rescue passengers. 
 
Lorraine C. Miller,Clerk.
